- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n ° 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Board of Officers Meeting held on August 23, 2010 1. Date, Time and Place : On August 23, 2010, at 11 a.m., by conference call, at the headquarters of Gafisa S.A. (Company), located in the city of São Paulo, State of São Paulo, at Av. das Nações Unidas, 8,501, 19 th floor. 2. Call Notice and Attendance : Call notice dismissed due to the presence of all Executive Officers, instatement and approval quora having been verified. 3. Presiding Board : Chairman : Wilson Amaral de Oliveira. Secretary : Renata de Carvalho Fidale. 4. Resolutions : The Executive Officers attending the meeting unanimously and with no restrictions decided to rectify the address of the branch located at Brasília, in order to appear in its address the Lot 30, so the correct address of the branch is the following: Store 1, part, Building José Barros, at SCS Quadra 03, Bloco A, Lote 30, Loja Térreo, Asa Sul, Brasília, Distrito Federal. 5. Closing : With no further matters to be discussed, these minutes were prepared, approved and signed by all the Executive Officers. Signatures : Wilson Amaral de Oliveira (Chairman), Renata de Carvalho Fidale (Secretary); Executive Officers : Wilson Amaral de Oliveira, Alceu Duilio Calciolari, Odair Garcia Senra, Mário Rocha Neto e Antonio Carlos Ferreira Rosa. I hereby certify that this is a true copy of the minutes drawn on the respective corporate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 23, 2010 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
